Citation Nr: 1740209	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

2. Entitlement to an initial rating in excess of 10 percent for right knee arthritis.

3. Entitlement to an initial compensable disability rating of 10 percent for service-connected left knee arthritis, to include instability from April 1, 2013.

4. Entitlement to an initial compensable disability rating of 10 percent for service-connected right knee arthritis, to include instability from January 1, 2010.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2011 and August 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In February 2011, the RO effectuated a grant of service connection for the bilateral knee disability per the Board's July 2010 decision and assigned a 10 percent rating for each knee.  In July 2016, the Board remanded this matter for further development.  At this time, the Board cited Rice v. Shinseki, 22 Vet. App. 447 (2009), and included the Veteran's TDIU claim in the remand.  In August 2016, the RO granted an earlier effective date for TDIU, from February 21, 2012, to January 1, 2012.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.



FINDINGS OF FACT

1. During the period on appeal, the Veteran's left and right knee arthritis has been manifested by flexion limited to no less than 45 degrees, including following repetitive motion, and pain.

2. From April 1, 2013, the Veteran's left knee instability has been characterized by slight lateral instability.

3. From January 1, 2010, the Veteran's right knee instability has been characterized by slight lateral instability.

4. The most probative evidence does not reflect that the Veteran was unable to secure or follow a substantially gainful occupation prior to January 1, 2012.


CONCLUSIONS OF LAW

1. The schedular criteria for entitlement to a disability evaluation in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

2. The schedular criteria for entitlement to a disability evaluation in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5260.

3. From April 1, 2013, the criteria for a separate rating of 10 percent for instability associated with the service-connected left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Codes 5257 (2016).

4. From January 1, 2010, the criteria for a separate rating of 10 percent for instability associated with the service-connected right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.59, 4.71a, Diagnostic Codes 5257 (2016).

5. The criteria for entitlement to a TDIU prior to January 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claims of entitlement to an initial compensable disability rating of 10 percent for service-connected left knee arthritis, to include instability from April 1, 2013, and entitlement to an initial compensable disability rating of 10 percent for service-connected right knee arthritis, to include instability from January 1, 2010, has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision regarding this claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the Veteran's claims of entitlement to an initial rating in excess of 10 percent for left knee arthritis, entitlement to an initial rating in excess of 10 percent for right knee arthritis, and entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2012, VA's duty to notify was satisfied by a letter dated in August 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, Social Security Administration records and a waiver of initial RO consideration for the March 2016 VA examination were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA examinations were obtained in January 2010, July 2013, and March 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations and opinions.  The reports include a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate these claims has been obtained.

II.	Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.   38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced any ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  As such, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

The appropriate diagnostic codes for rating limitation of motion of the right and left knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

The Board notes that assigning multiple ratings for the Veteran's knee disabilities based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2016).  However, lateral instability of the knee may be rated separately under Diagnostic Code 5257.

Under Diagnostic Code 5257, a 10 percent rating is in order if there is slight recurrent subluxation or lateral instability.  A 20 percent rating is in order if there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is in order if there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

The Veteran's service-connected left and right knee arthritis is 10 percent disabling under Diagnostic Code 5260 based on limitation of flexion.  38 C.F.R. § 4.71a.  

In July 2006, the Veteran saw his treating VA physician with complaints of right knee pain.  X-rays of both knees were done and the physician found bilateral patellofemoral degenerative change, worse on the right.  Medial and lateral compartment joint spaces appeared preserved, and there was no acute fracture or dislocation identified, or significant joint effusion.  The VA physician diagnosed the Veteran with bilateral, right greater than left, patellofemoral degenerative change.

In December 2006, the Veteran saw his treating VA physician again for his knee.  The Veteran complained of left knee pain after falling one week earlier.  He stated that he fell while carrying holiday items and most of his weight fell on his left knee.  He did not report any swelling, redness or warmth.  X-rays of both knees showed no acute fracture or dislocation and mild degenerative changes of osteoarthritis bilaterally.  In the left knee there was suggestion of edema in the lateral soft tissues about the knee.

In May 2008, the Veteran provided a statement for his RO hearing regarding his claim.  The Veteran described how he had knee pain in 1998 after running, and after that year the Navy no longer required him to run for the Physical Readiness Training.  In March 1999 and 2001, the Veteran said that he fell down a flight of stairs.  The Veteran described how he did not have x-rays taken of his knees until July 2006 when the pain became unbearable, and that he later received a cortisone shot.  The Veteran described how his arthritis had slowly progressed and gotten worse since the 1990s and the non-steroidal anti-inflammatory drugs (NSAIDS) he took for his bilateral heel spurs masked his symptoms.  Finally, the Veteran stated how the Navy determined him to be obese in 1992, which was another cause of arthritis.  The Veteran said that he was 49 years old when he retired and obesity and age were the number one factors for the onset of his arthritis.  

In January 2010, the Veteran was afforded a VA examination for his bilateral knee disability claim.  The Veteran described that his arthritis continued to get progressively worse since it's onset in the 1990s.  Upon examination, the right knee showed giving way, pain and stiffness, but no deformity, instability, weakness, incoordination or dislocation or subluxation.  The right knee was noted to have effusion at one time and there was swelling.  The left knee showed no deformity, giving way, instability, weakness, incoordination, dislocation or subluxation, locking episodes or effusion.  There was pain, stiffness and tenderness.  Right knee range of motion was flexion 110 degrees and extension 0 degrees.  Left knee range of motion was flexion 125 degrees and extension 0 degrees.  X-rays of both knees showed mild narrowing of the medial compartment right knee and evidence of loss of normal contour and spur.  There were no significant changes noted on the left knee.  The examiner noted that the Veteran was currently employed and had lost less than one week of work in the past year.  The Veteran stated that his knee disabilities had a significant effect on his occupation and he would be assigned different duties.  The examiner found that the Veteran had degenerated joint disease with progression.  

In April 2013, the Veteran described the severity of his knee disability in his VA 9 Form.  He stated that his knees were seriously disabling and getting worse, and that he fell regularly and had been to the emergency room with other injuries due to his falls.

In July 2013, the Veteran was afforded another VA examination for his knee disability claim.  The Veteran complained that his bilateral knee condition had gotten worse.  He reported painful flare ups every day, and that it took a couple of hours for the pain to decrease.  The Veteran stated that because of his knee pain it was difficult for him to perform any activity involving prolonged walking, stairs, and bending.  He also said that he fell frequently because of his left knee instability.  Right knee range of motion was flexion 130 degrees and extension 0 degrees and left knee range of motion was flexion 130 degrees and extension 0 degrees.  The Veteran had functional loss exhibited by less movement than normal and pain on movement for both knees.  The examiner did not find any tenderness, instability, or recurrent patellar subluxation/dislocation.  The examiner noted that the Veteran did not use any assistive devices.  

In March 2016, the Veteran was afforded another VA examination regarding his knee disability claim.  The examiner noted knee joint osteoarthritis for both knees.  The Veteran described how he had fallen on several occasions in the last year due to his knees giving out.  He said that he had spasms in both knees and occasionally would have to use a cane but that was normally after a fall.  Right knee range of motion was flexion 100 degrees and extension 0 degrees.  Left knee range of motion was flexion 110 degrees and extension 0 degrees.  There was no tenderness, crepitus, recurrent subluxation or instability noted.  There was disturbance of locomotion and interference with standing.  The examiner noted that the Veteran used a cane occasionally.  The Veteran described how his knees affected walking and standing.    

The Board finds that the left and right knee arthritis disability has not been manifested by symptoms approximating malunion of the tibia and fibula with moderate knee disability or flexion limited to 30 degrees.  The Board notes that although the March 2016 VA examination depicts right knee flexion to 100 degrees, this is only seen once and is not indicative of the Veteran's entire record.  Therefore, the Board will look at the evidence as a whole.  In addition, the Veteran's left and right knee arthritis disability has been manifested by slight lateral instability.  

The Veteran's left knee arthritis has been characterized by flexion not worse than 110 degrees and right knee arthritis characterized by flexion not worse than 100 degrees, no evidence or history of recurrent patellar subluxation, no "shin splints", stress fractures, chronic exertional compartment syndrome, meniscal conditions, or scars.  Therefore, the Veteran is not entitled to a 20 percent rating for service-connected left and right knee arthritis.  In addition, the Veteran's left and right knee instability was characterized by giving way, the use of a cane occasionally and his subjective comments of falling due to his knees giving out, and thus he is entitled to a compensable 10 percent disability rating.  

Regarding the Veteran's service-connected left and right knee arthritis, to include instability, the Veteran reported that he experienced instability, giving way and falling.  The Veteran's lay statements are competent evidence of symptomatology which is observable by a lay person.  See Buchanan, 451 F.3d at 1337 (holding that a veteran's statement is competent evidence as to events that are capable of lay observation).  In addition, upon examination, the VA opinions and VA treatment records note that the Veteran's knee showed instability and the Veteran was afforded a cane.

Accordingly, resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran is entitled to a compensable 10 percent disability rating for the Veteran's service-connected left and right knee arthritis, to include instability, and the claim is granted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 50.

Regarding the Veteran's service-connected left and right knee arthritis, the Veteran has offered his own opinion on the severity of these disabilities.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the medical opinions and evidence than the Veteran's own contentions.  

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, the preponderance of the evidence is against an increased rating; there is no doubt to be resolved.  Entitlement to a 20 percent rating for left and right knee arthritis is not warranted.  

Extraschedular Rating

The Board has considered whether referral of the matter for extraschedular consideration is indicated.  There is no objective evidence or allegation that the Veteran's left and right knee arthritis, and left and right knee instability are manifested by symptoms or impairment not encompassed by the schedular criteria; the requirements for flexion and instability are specifically contemplated by the schedular criteria.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. 111 (2008).  Consequently, those criteria are not inadequate, and referral for extraschedular consideration is not indicated.

Total Disability Based on Individual Unemployability

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Prior to January 1, 2012, the Veteran's service-connected disabilities, as evaluated under the VA Rating Schedule, were: sleep apnea, evaluated as 50 percent disabling, removal of gall bladder with residuals of hiatal hernia, 30 percent, carpal tunnel syndrome of the right wrist, 30 percent, carpal tunnel syndrome of the left wrist, 20 percent, calcaneal spur, left heel, to include degenerative changes in the foot, 10 percent, calcaneal spur, right heel, to include degenerative changes in the foot, 10 percent, open angle glaucoma, bilateral, 10 percent, hiatal hernia with acid reflux disease, 10 percent, left knee arthritis, 10 percent, right knee arthritis, 10 percent, hypertension, noncompensable, and scar, residuals of surgery for presumed arterial venous malformation of the stomach, noncompensable, for a combined rating of 90 percent.

In the Veteran's February 2012 VA Form 21-8940, he noted that the last date he worked full time was December 31, 2011.  In addition, the Veteran's Social Security Administration (SSA) records show that the Veteran was gainfully employed as a financial management analyst from May 2006 until December 2011.  

In July 2013, the Veteran was afforded a VA examination for his TDIU claim.  The examiner opined that because of his bilateral wrist pain it was difficult for the Veteran to drive for a long time.  In addition, his bilateral foot neuropathy symptoms prevented the Veteran from walking or standing for a long time.  The Veteran's his right upper abdominal pain secondary to his gall bladder removal was annoying and made him unable to concentrate while doing any work, and because of his bilateral knee pain, it was difficult for the Veteran to perform any activity involving prolonged walking, stairs, or bending.  The examiner also noted that he fell frequently because of instability in his left knee.

The record does not otherwise document the presence of functional limitations imposed by his service-connected disorders that would have precluded the performance of all forms of substantially gainful employment, prior to January 1, 2012.  The combined schedular evaluation of 90 percent is recognition by VA that service-connected disabilities limit the Veteran's ability to do certain forms of employment, but it is not dispositive of the question of whether this Veteran has the physical capacities to perform in any work setting.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Contrary to the Veteran's assertions, a preponderance of the evidence is found to be against his claim for a TDIU prior to January 1, 2012.   The record does not indicate that his service-connected disabilities, alone, were of such a nature or severity as to prevent him from engaging in some form of gainful work activity, prior to January 1, 2012.  The record as a whole fails to demonstrate entitlement to a TDIU prior to January 1, 2012, and, as such, the benefit-of-the-doubt rule is inapplicable.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16; see Ortiz, Gilbert both supra.



ORDER

1. Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.

2. Entitlement to an initial rating in excess of 10 percent for right knee arthritis is denied.

3. Entitlement to an initial compensable disability rating of 10 percent for service-connected left knee arthritis, to include instability from April 1, 2013, is granted.

4. Entitlement to an initial compensable disability rating of 10 percent for service-connected right knee arthritis, to include instability from January 1, 2010, is granted.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 1, 2012, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


